MEMORANDUM **
Appellee’s unopposed motion for a full remand is granted, and the district court’s October 26, 2007 judgment is vacated and remanded.
Pursuant to sentence four of 42 U.S.C. § 405(g), the district court shall remand the case to the Commissioner of Social Security for further administrative proceedings. The district court shall enter judgment consistent with Shalala v. Schae-fer, 509 U.S. 292, 296-302, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.